11 F.3d 124
UNITED STATES of America, Plaintiff-Appellee,v.Robert P. AGUILAR, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee-Cross-Appellant,v.Robert P. AGUILAR, Defendant-Appellant-Cross-Appellee.
Nos. 90-10597, 91-10024.
United States Court of Appeals,Ninth Circuit.
Dec. 2, 1993.

Before:  WALLACE, Chief Judge, HUG, TANG, FARRIS, PREGERSON, NORRIS, REINHARDT, BRUNETTI, KOZINSKI, LEAVY, and FERNANDEZ, Circuit Judges.

ORDER

1
The panel opinion in this case, filed on May 12, 1993, amended on August 9, 1993, and reported at 994 F.2d 609, is withdrawn.